Bleckley, Judge.
This case was brought up under the statute which provides for the expeditious review of orders granting or refusing injunction. The decision complained of was made whilst the present term of this court was in progress. The ultimate question for us, on this writ of error, is, whether the judge abused his discretion in denying a more comprehensive injunction than the one he granted. We hold, for the reasons indicated in the head-notes, that he did not. Should the complainants think proper to bring their bill to a final hearing in the court below, it may then be necessary to go deeper into *453some or all of the grave questions which underlie their attack upon the revenue system of the city; but it would be premature to do so now.
Judgment affirmed.